DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 2/14/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorloaica (US Pub No. 2016/0190371) in view of Marti (Phys. Status Solidi C 2017, 14, 1700191)
Regarding Claim 1, Sorloaica et al. teaches an improved solar electricity generation system [Fig. 1A, 0031] comprising:
a pv cell [100, Fig. 1A, 0031] and a thermoelectric element [300, Fig. 1A, 0031].
Sorloaica et al. is silent on semiconductor layers to convert photons from light into electrical current comprising:
a first semiconductor layer,
a second semiconductor layer,
a third semiconductor layer,
a first depletion zone located between the first semiconductor layer and the second semiconductor layer that upon receiving at least part of the photons generates the electrical current in a first current direction, and
a second depletion zone located between the second semiconductor layer and the third semiconductor layer that upon receiving at least part of the photons generates the electrical current in a second current direction; and a thermoelectric component operatively installed to the semiconductor layers to convert thermal energy received from the semiconductor layers into recovered electrical current.
Marti et al. teaches semiconductor layers to convert photons from light into electrical current comprising:
a first semiconductor layer, a second semiconductor layer, a third semiconductor layer [Fig. 1, See PNP layers as first, second, and third layers respectively, page 1700192, top of page] in a tandem solar cell [Abstract], used to provide a structure with a simplified layer structure [Abstract].

Within the combination above, modified teaches a PNP PV structure attached to a thermoelectric component; therefore, it is the view of the examiner based on the teaching of modified Sorloaica et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Sorloaica et al. meeting the limitation of “ a first depletion zone located between the first semiconductor layer and the second semiconductor layer that upon receiving at least part of the photons generates the electrical current in a first current direction, and
a second depletion zone located between the second semiconductor layer and the third semiconductor layer that upon receiving at least part of the photons generates the electrical current in a second current direction; and a thermoelectric component operatively installed to the semiconductor layers to convert thermal energy received from the semiconductor layers into recovered electrical current.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 2, within the combination above, modified Sorloaica et al. teaches wherein the semiconductor layers alternate between a P-type material and an N-type material [See rejection above].
Regarding Claim 3, within the combination above, modified Sorloaica et al. teaches wherein the first semiconductor layer comprises the P-type material; wherein the second semiconductor layer comprises the N-type material; and wherein the third semiconductor layer comprises the P-type material [See rejection above].
Regarding Claim 4, within the combination above, modified Sorloaica et al. teaches wherein the semiconductor layers are configured as a transistor [See rejection above].
Regarding Claim 5, within the combination above, modified Sorloaica et al. teaches wherein the transistor further comprises: an emitter provided by the first semiconductor layer, a base provided by the second semiconductor layer, and a collector provided by the third semiconductor layer [Marti: Fig. 1-2, page 1700191]; 
Within the combination above, modified Sorloaica et al. teaches a PNP PV structure attached to a thermoelectric component; therefore, it is the view of the examiner based on the teaching of modified Sorloaica et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Sorloaica et al. meeting the limitation of “wherein the transistor is configured as an amplifier circuit; and wherein upon the second semiconductor layer receiving a bias current, the electrical current flowing from the first semiconductor layer to the third semiconductor layer is amplified.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 6, within the combination above, modified Sorloaica et al. teaches a PNP PV structure attached to a thermoelectric component, and all the structural limitations of the claim; therefore, it is the view of the examiner based on the teaching of modified Sorloaica et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Sorloaica et al. meeting the limitation of “wherein the bias current comprises the recovered electrical current.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 7, within the combination above, modified Sorloaica et al. teaches a PNP PV structure attached to a thermoelectric component, and all the structural limitations of the claim; therefore, it is the view of the examiner based on the teaching of modified Sorloaica et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 8, within the combination above, modified Sorloaica et al. teaches wherein the thermoelectric component comprises a Peltier chip [Fig. 1B, 0013, 0023].
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorloaica (US Pub No. 2016/0190371) in view of Marti (Phys. Status Solidi C 2017, 14, 1700191) as applied above in claim 1, in further view of Arimoto (US Pub No. 2014/0020752)
Regarding Claim 9, within the combination above, modified Sorloaica et al. is silent on wherein the semiconductor layers are arranged comprising:
a first angular-oriented portion to receive the photons from a first light angle of incidence, and a second angular-oriented portion to receive the photons from a second light angle of incidence.
Arimoto et al. teaches a textured surface which has first and second angular oriented positions used to provided increased amount of light absorption [0036].

Regarding Claim 10, within the combination above, modified Sorloaica et al. teaches wherein the semiconductor layers alternate between the first angular-oriented portion and the second angular-oriented portion [See rejection above]
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorloaica (US Pub No. 2016/0190371) in view of Marti (Phys. Status Solidi C 2017, 14, 1700191) as applied above in claim 1, in further view of Goei (US Pub No. 2012/0266938)
Regarding Claim 11, within the combination above, modified Sorloaica et al. is silent on further comprising:
a monitoring component comprising:
an operational sensor to detect a condition relating to operation of the solar electricity generation system
a geolocation sensor to approximate an installation location;
a communication module to communicate data between the monitoring component and an external device; and wherein the condition is remotely monitored via the monitoring component.
Goei et al. teaches a monitoring component [Fig. 24] comprising:
an operational sensor [2414, Fig. 14, 0110] to detect a condition relating to operation of the solar electricity generation system [light sensor, Fig. 24, 0110];
a geolocation sensor to approximate an installation location [GPS, 0113];
a communication module [2424, Fig. 24, 0113] to communicate data between the monitoring component and an external device; and wherein the condition is remotely monitored via the monitoring component [0113].

 The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorloaica (US Pub No. 2016/0190371) in view of Marti (Phys. Status Solidi C 2017, 14, 1700191) and Arimoto (US Pub No. 2014/0020752)
Regarding Claim 12,  Sorloaica et al. teaches an improved solar electricity generation system [Fig. 1A, 0031] 
Sorloaica et al. is silent on comprising: semiconductor layers alternating between a P-type material and an N-type material to convert photons from light into electrical current comprising:
a first semiconductor layer comprising the P-type material,
a second semiconductor layer comprising the N-type material,
a third semiconductor layer comprising the P-type material,
a first depletion zone located between the first semiconductor layer and the second semiconductor layer that upon receiving at least part of the photons generates the electrical current in a first current direction, and
a second depletion zone located between the second semiconductor layer and the third semiconductor layer that upon receiving at least part of the photons generates the electrical current in a second current direction; and wherein the semiconductor layers are arranged comprising:
a first angular-oriented portion to receive the photons from a first light angle of incidence, and

Marti et al. teaches semiconductor layers to convert photons from light into electrical current comprising:
a first semiconductor layer, a second semiconductor layer, a third semiconductor layer [Fig. 1, See PNP layers as first, second, and third layers respectively, page 1700192, top of page] in a tandem solar cell [Abstract], used to provide a structure with a simplified layer structure [Abstract].
Since Sorloaica et al. teaches the use of a PV cells, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the cells of Sorloaica et al. with the cells of Marti et al. in order to provide a simplified structure, and improved efficiency [Abstract].
Within the combination above, modified teaches a PNP PV structure attached to a thermoelectric component; therefore, it is the view of the examiner based on the teaching of modified Sorloaica et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Sorloaica et al. meeting the limitation of “ a first depletion zone located between the first semiconductor layer and the second semiconductor layer that upon receiving at least part of the photons generates the electrical current in a first current direction, and
a second depletion zone located between the second semiconductor layer and the third semiconductor layer that upon receiving at least part of the photons generates the electrical current in a second current direction; and a thermoelectric component operatively installed to the semiconductor layers to convert thermal energy received from the semiconductor layers into recovered electrical current.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Arimoto et al. teaches a textured surface which has first and second angular oriented positions used to provided increased amount of light absorption [0036].
Since modified Sorloaica et al. teaches the use of a solar cell, it would have been obvious to modify the semiconductor layers of modified Sorloaica et al. with the textured surface of Arimoto et al. in order to provide an increased amount of light absorption [0036].
Regarding Claim 13, within the combination above, modified Sorloaica et al. teaches  wherein the semiconductor layers are configured as a transistor comprising:
an emitter provided by the first semiconductor layer,
a base provided by the second semiconductor layer, and
a collector provided by the third semiconductor layer [Marti: Fig. 1-2, page 1700191]
within the combination above, modified Sorloaica et al. teaches a PNP PV structure attached to a thermoelectric component, and all the structural limitations of the claim therefore, it is the view of the examiner based on the teaching of modified Sorloaica et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Sorloaica et al. meeting the limitation of “wherein the transistor is configured as an amplifier circuit; and
wherein upon the second semiconductor layer receiving a bias current, the electrical current flowing from the first semiconductor layer to the third semiconductor layer is amplified.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 14, within the combination above, modified Sorloaica et al. teaches further comprising:a thermoelectric component operatively installed to the semiconductor layers to convert thermal energy received from the semiconductor layers into recovered electrical current [Fig. 1A, 0031].
Regarding Claim 15, within the combination above, modified Sorloaica et al. teaches a PNP PV structure attached to a thermoelectric component, and all the structural limitations of the claim; therefore, it is the view of the examiner based on the teaching of modified Sorloaica et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Sorloaica et al. meeting the limitation of “wherein the bias current comprises the recovered electrical current.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726